Citation Nr: 0603686	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  00-03 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for alopecia.

2.  Entitlement to service connection for herpes simplex.

3.  Entitlement to service connection for a disability 
manifested by abnormality of the nails.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from March 1993 to December 
1996.  In an administrative decision dated in May 1999, the 
veteran's discharge from service was deemed honorable for VA 
purposes. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

The issues of service connection for alopecia and a nail 
abnormality are remanded to the Appeals Management Center.
 

FINDING OF FACT

The veteran has herpes simplex that is related to military 
service.


CONCLUSION OF LAW

Herpes simplex was incurred in active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  To prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

There is medical evidence of a current herpes simplex 
disability as well as evidence of in-service occurrence of 
the disease.  Specifically, the November 2002 VA examination 
report indicates a history of herpes simplex affecting the 
face, with the last outbreak occurring only one week prior to 
the VA examination.  The service medical records show that a 
diagnosis of herpes simplex was first rendered in May 1993, 
approximately two months after enlistment.  Subsequent 
service treatment records confirm periodic diagnoses of 
herpes simplex, and a Medical Evaluation Board report 
documents an annual recurrence of herpes simplex to the right 
cheek.

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  Based on the 
above, the current manifestation of the chronic disease of 
herpes simplex is shown to have begun in service, and there 
is no competent evidence that an intercurrent cause can be 
attributed to this disease.  Accordingly, the claim is 
granted.    

Finally, it is noted that the granting of the claim obviates 
the need for further development pursuant to VA's duty to 
notify and assist.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  


ORDER

Entitlement to service connection for herpes simplex is 
granted.


REMAND

VA has a duty to assist claimants in obtaining evidence 
needed to substantiate the claim, to include providing a 
medical examination or medical opinion.  38 C.F.R. 
§ 3.159(c).  Although the record contains the report of a 
skin examination conducted by VA in November 2002, the 
examiner did not provide the necessary information regarding 
the issues of a pre-existing injury or disease and 
aggravation.  Addenda were also submitted that failed to 
include the necessary information requested, and the 
reviewing physician eventually stated that "given the time 
delay since the last examination . . . it would probably be 
best for the [veteran] to be reexamined."  The Board 
therefore remanded the case in October 2004 for a 
reexamination, but the notice scheduling the examination was 
not sent to the veteran's last known address.  Upon review of 
the notice, the zip code was incorrect.  The proper zip code 
can be found in the October 1999 notice of disagreement, 
October 1999 Statement of the Case, December 1999 VA Form 9, 
Appeal to Board of Veterans' Appeals, or the duty to assist 
letters issued in 2005.  A computer printout of the C&P 
Master record also includes the correct zip code.  
In deciding to remand this matter again, the Board has 
considered VA's failed attempts to obtain an adequate 
etiology opinion necessary for a thorough adjudication of the 
claims, through no fault of the veteran and despite his 
attendance at a November 2002 examination.  Moreover, the 
Board is obligated by law to ensure that the RO complies with 
its October 2004 remand directives.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

Accordingly, this case is remanded for the following actions:

1.  The veteran must be afforded a VA 
examination to determine the etiology of 
any alopecia and nail abnormality found.  
The veteran's entire claims file must be 
made available and reviewed by an 
appropriate VA examiner, and a nexus 
opinion must be offered regarding the 
etiology of the veteran's current alopecia 
and nail abnormality.  The examiner must 
state whether any diagnosed skin 
disability is related to the veteran's 
military service.  The service medical 
records indicate the veteran may have had 
a skin disease that pre-existed service.  
If the examiner believes alopecia or a 
skin disease manifested by nail 
abnormality pre-existed service, the 
examiner should specifically opine 
regarding (a) Whether the complaints and 
clinical findings documented in the 
veteran's service medical records 
reflected an increase in the severity of a 
pre-existing underlying disorder, (b) 
Whether the complaints and clinical 
findings documented in the service medical 
records represented a flare-up of symptoms 
of a pre-existing disease (which 
subsequently resolved without a permanent 
increase in disability), (c) If it is 
concluded that there was an increase in 
the severity of an underlying disorder 
during service, whether the increase in 
the disability was "clearly and 
unmistakably" due to the natural progress 
of the condition and, if so, the examiner 
should explain the course of "natural 
progress" of the disability at issue.  A 
complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the above requested opinion 
without resort to speculation, it must be 
so stated.  The report prepared must be 
typed.  

2.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address, with particular 
attention to the zip code used.  It must 
also be indicated whether any notice that 
was sent was returned as undeliverable.

3.  After the above has been completed, 
the RO must readjudicate the issues on 
appeal, taking into consideration all 
evidence added to the file since the most 
recent VA adjudication.  If any of the 
issues on appeal continues to be denied, 
the veteran and his representative must be 
provided a Supplemental Statement of the 
Case.  The veteran and his representative 
must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


